Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on June 14, 2022 is acknowledged.
3.	Claims 1-7 have been cancelled.
4.	New claims 8-11 have been added.
5.	Claims 8-11 are pending in this application.

Priority
6.	Applicant claims foreign priority to JAPAN 2017-137172 on 07/13/2017. The certified copy has been received by the Office. However, certified English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is 07/06/2018 until the foreign priority date is perfected. 


Restriction
7.	Applicant's election with traverse of Group 4 (now new claim 8) and the election of the peptide -Glu--Glu-X, wherein X is Try in the reply filed on June 14, 2022 is acknowledged.  The traversal is on the ground(s) that the Takao reference does not teach -Glu--Glu-X.  This is not found persuasive because in the response to the Election/Restriction requirement, Applicant cancelled claims 1-7 and added new claims 8-11. Therefore, Applicant’s arguments are moot.
The requirement is still deemed proper and is therefore made FINAL. A search was conducted on the elected species, and prior art was found. During the search, nonelected species was also found. Claims 9 and 11 are rejoined, and claims 8-11 are examined on the merits in this office action.

Objections
8.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract contains the legal phraseology “said”. Instant specification recites, “A novel substance which adds body to a food product, and a body-adding agent for food products that uses said substance...”, “said peptide” at lines 2, 8 and 10 of the abstract, respectively. Applicant should correct these informalities. See MPEP 608.01(b).
9.	The TITLE is objected to for the following: The TITLE is not descriptive. Applicant is required to correct this error.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 112(b)
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claims 8 and 9 recite, “…adding a peptide…” but the claims do not recite where the peptides are being added into. Because claims 10-11 depend from indefinite claims 8 and 9 do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph. Applicant may overcome this rejection by amending the claims 8 and 9 to recite, “A method for imparting a body taste to a food, comprising adding a peptide consisting of…to a food or a raw material of the food.”


35 U.S.C. 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (CN107226835, Machine English translation filed with IDS and used herein).
16.	Li et al teach -glutamyl peptide with a thick taste and an application thereof (see paragraph [0002]). Li et al teach the peptide -Glu--Glu--Glu-Tyr (see paragraphs [0009] and [0013]) and a seasoning containing the oligopeptide containing more than 330 mg/kg of -Glu--Glu--Glu-Tyr (see paragraphs [0015]-[0017]). This is the same peptide as the elected species, meeting the limitation of instant claims 8-11, in part. Li et al teach that “It was added to 0.033% -Glu--Glu--Glu-Tyr (g/g) of soy sauce, and the change of its taste characteristic was evaluated…soy sauce added with 0.025% -Glu--Glu--Glu-Tyr had a significantly improved thick taste (see paragraph [0038]), meeting the limitation of adding the peptide in with food. Since the reference teaches ALL of the active method steps of instant claims, the reference anticipates instant claims 8-11.

During the search, the nonelected inventions and prior arts to nonelected species were found.
17.	Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui reference (CN107226837, Machine English translation filed with IDS and used herein).
18.	Cui reference teaches an oligopeptide -Glu--Glu-Tyr, thick taste imparting agent, seasoning and preparation method thereof (see abstract). Cui reference teaches a seasoning containing the oligopeptide containing more than 250 mg/kg of -Glu--Glu-Tyr (see paragraphs [0015]-[0017]). Cui reference teaches adding 0.025% (g/g) of -Glu--Glu-Tyr soy sauce, and the change of its taste characteristic was evaluated (see paragraph [0038]).Cui reference teaches that the samples with -Glu--Glu-Tyr added to the 0.5% table salt and 0.3% monosodium glutamate solution had a significantly thickening effect (see paragraph [0044]). Since the reference teaches ALL of the active method steps of instant claims, the reference anticipates instant claims 8 and 10.

19.	Claims(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al (CN107114752, Machine English translation filed with IDS and used herein).
20.	Cui et al teach an oligopeptide -Glu--Glu--Glu--Glu-val (see paragraphs [0009] and [0013]), meeting the limitation of the peptide limitation of -Glu--Glu--Glu--Glu-X, wherein X is val of instant claim 9. Cui et al teach a seasoning containing the oligopeptide-Glu--Glu--Glu--Glu-val in an amount of 500 mg/kg or more by weight (see paragraphs [0015]-[0016]). Cui et al teach that the application of the seasoning is specifically: in addition to adding the seasoning to the food material, at least one organic acid or its salt in glutamic acid, lactic acid, citric acid, malic acid and succinic acid (see paragraph [0017]). Cui et al teach adding the oligopeptide -Glu--Glu--Glu--Glu-val into chicken soup and beef soup (see paragraph [0042]). Since the reference teaches ALL of the active method steps of instant claim, the reference anticipates instant claim 9.


Obviousness Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
22.	Claims 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 15 of copending Application No. 17/422306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of copending claims and vice versa.
23.	Instant claims are drawn to: 
    PNG
    media_image1.png
    381
    610
    media_image1.png
    Greyscale
.
24.	Copending claims are drawn to an edible fat composition comprising -glutamyl peptide or salt thereof in a dispersed state (see claim 1); wherein the -glutamyl peptide or salt thereof is one or two or more peptide having Z-(-Glu)n-Y-( -Glu)m-X-W (see claim 2); wherein the  -glutamyl peptide or salt thereof is one or more peptides selected from the group consisting of…-Glu--Glu-X…-Glu--Glu--Glu-X, -Glu--Glu--Glu--Glu-X…wherein X is selected from the group consisting of Tyr, Ala, Glu, Gln, Asp, Asn, Arg, His, Ile, Leu, Phe, Ser, and Val (see claims 4-5); and a method for enhancing an effect of -glutamyl peptide or salt thereof imparting kokumi to a food or beverage, comprising preparing an aqueous solution of the -glutamyl peptide or salt thereof, and dispersing the aqueous solution in an edible fat (see claim 15).
25.	The scope of the claims of instant claims and copending claims are similar, i.e.,  a method of imparting a body taste of food by adding the -glutamyl peptide or salt thereof, therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of copending claims, and vice versa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654